Exhibit 10.2

Form for Stock Payment

PENN VIRGINIA CORPORATION

SIXTH AMENDED AND RESTATED 1999 EMPLOYEE STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of
                 , 20     (the “Date of Grant”), is delivered by Penn Virginia
Corporation (the “Company”) to                                         (the
“Participant”).

RECITALS

The Sixth Amended and Restated 1999 Employee Stock Incentive Plan (the “Plan”)
provides for the award of Restricted Stock Units (as defined in the Plan) in
accordance with the terms and conditions of the Plan. The Compensation and
Benefits Committee of the Board of Directors of the Company (the “Committee”)
has decided to award Restricted Stock Units to the Participant as an inducement
for the Participant to promote the best interests of the Company and its
shareholders. All terms capitalized but not defined herein shall have the
meanings assigned to them in the Plan. Copies of the Plan and the Plan
prospectus are being provided to the Participant with this Agreement.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants the Participant
             Restricted Stock Units.

2. Stock Unit Account. Restricted Stock Units represent hypothetical Shares and
not actual Shares. The Company shall establish and maintain a Stock Unit
Account, as a bookkeeping account on its records, for the Participant and shall
record in such Stock Unit Account (i) the number of Restricted Stock Units
granted to the Participant and (ii) either (A)the number of Shares payable to
the Participant on account of Restricted Stock Units that have vested or
(B) subject to Section 5(a)(ii) below, the amount of cash payable to the
Participant on account of Restricted Stock Units that have vested. No Shares
shall be issued to the Participant at the time the grant is made, and the
Participant shall not be, nor have any of the rights or privileges of, a
shareholder of the Company with respect to any Restricted Stock Units recorded
in the Stock Unit Account. The Participant shall not have any interest in any
fund or specific assets of the Company by reason of this award or the Stock Unit
Account established for the Participant.

3. Vesting and Non-transferability.

(a) Except as provided in subsections 3(b) and (c) below, the Restricted Stock
Units shall be subject to forfeiture until the Restricted Stock Units vest.
Except as provided in subsections 3(b) and (c) below, the Restricted Stock Units
shall vest according to the following schedule, if the Participant continues to
be employed by the Company from the Date of Grant until the applicable vesting
date:



--------------------------------------------------------------------------------

Vesting Date

 

Vested Restricted Stock Units

[First anniversary of Date of Grant]   [ 1/3 of Restricted Stock Units] [Second
anniversary of Date of Grant]   [ 1/3 of Restricted Stock Units] [Third
anniversary of Date of Grant]   [ 1/3 of Restricted Stock Units]

The vesting of the Restricted Stock Units shall be cumulative, but shall not
exceed 100% of the Restricted Stock Units. If the foregoing schedule would
produce fractional Stock Units, the number of Restricted Stock Units that vests
shall be rounded down to the nearest whole Stock Unit.

(b) Notwithstanding any provision to the contrary herein or in the Plan, in the
event that (i) the Participant is at the Date of Grant or becomes Retirement
Eligible or (ii) the Participant’s employment is terminated on account of the
Participant’s death or Disability, the Restricted Stock Units shall become fully
vested and nonforfeitable on the date on which the Participant becomes
Retirement Eligible (or on the Date of Grant if the Participant is already
Retirement Eligible) or the date of the Participant’s death or Disability.

(c) Notwithstanding any provision to the contrary herein or in the Plan, in the
event of a Change of Control, the outstanding Restricted Stock Units shall
become fully vested and nonforfeitable upon the date of the Change of Control.

4. Termination of Restricted Stock Units. If the Participant’s employment with
the Company terminates for any reason other than as described in subsection 3(b)
above before the Restricted Stock Units vest, any unvested Restricted Stock
Units shall automatically terminate and shall be forfeited as of the date of the
Participant’s termination of employment. No payment shall be made with respect
to any unvested Restricted Stock Units that terminate as described in this
Section 4.

5. Timing and Manner of Payment of Restricted Stock Units.

(a) When the Restricted Stock Units vest in accordance with Section 3 above, the
Participant (or the Participant’s beneficiary or estate, in the event of the
Participant’s death) shall receive (i) that number of Shares equal to the number
of Restricted Stock Units that vested or (ii) at the Participant’s request and
upon the approval of the Committee, a lump sum cash payment equal to the product
of (x) the Value of a Share on the date on which the Restricted Stock Units vest
times (y) the number of such vested Restricted Stock Units subject, in either
case, to withholding as described below. Except as provided in subsections 5(c),
(d), (e) and (f ) below, payment shall be made within thirty (30) days after the
date on which such Restricted Stock Units vest.

(b) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Restricted Stock Units accelerate when the Participant is at the Date
of Grant or becomes Retirement Eligible as described in subsection 3(b)(i)
above, the Participant shall receive payment with respect to such Restricted
Stock Units, except as provided in subsections 5(c), (d), (e) and (f) below,
within thirty (30) days after the date the Restricted Stock Units would
otherwise have vested under subsection 3(a) above. Any lump sum cash payment
made with respect to such Restricted Stock Units pursuant to Section 5(a)(ii)
above shall be equal to the

 

2



--------------------------------------------------------------------------------

product of (x) the Value of a Share on the otherwise applicable vesting date set
forth in subsection 3(a) above times (y) the number of such vested Restricted
Stock Units.

(c) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Restricted Stock Units accelerate on account of the Participant’s
death or Disability as described in subsection 3(b)(ii) above, the Participant
or the Participant’s estate shall receive payment with respect to such
Restricted Stock Units, except as provided in subsections 5(d), (e) and
(f) below, within thirty (30) days after the date of the Participant’s death or
Disability. Any lump sum cash payment made with respect to such Restricted Stock
Units pursuant to Section 5(a)(ii) above shall be equal to the product of
(i) the Value of a Share on the date of the Participant’s death or Disability
times (ii) the number of such vested Restricted Stock Units.

(d) Notwithstanding any provision to the contrary herein or in the Plan, in the
event the Restricted Stock Units accelerate upon a Change of Control as
described in subsection 3(c) above, the Participant shall receive payment with
respect to such Restricted Stock Units, except as provided in subsection 5(f)
below, within thirty (30) days after the Change of Control; provided, however,
that Restricted Stock Units shall be paid within thirty (30) days after such
Change of Control (except as provided in subsection 5(f) below) only if the
transaction constituting a Change of Control under this Agreement is also a
“change in control event” for purposes of section 409A of the Code (“409A Change
in Control Event”). Any lump sum cash payment made with respect to such
Restricted Stock Units pursuant to Section 5(a)(ii) above shall be equal to the
product of (i) the Value of a Share on the date of the Change of Control, times
(ii) the number of such vested Restricted Stock Units. If, however, the
transaction constituting a Change of Control does not constitute a 409A Change
in Control Event, the Participant shall receive payment with respect to such
Restricted Stock Units, except as provided in subsection 5(f) below, within
thirty (30) days after the earlier of (x) the date the Restricted Stock Units
would otherwise have vested under subsection 3(a) or (y) the date of the
Participant’s termination of employment following the Change of Control. Any
lump sum cash payment made with respect to such Restricted Stock Units pursuant
to Section 5(a)(ii) above shall be equal to the product of (A) the Value of a
Share on the date of the Change of Control, times (B) the number of such vested
Restricted Stock Units.

(e) Notwithstanding any provision to the contrary herein or in the Plan, if on
the date of the Participant’s termination of employment, the Participant is a
“specified employee” (within the meaning of section 409A of the Code) as
determined by the Board (or its delegate) in its sole discretion in accordance
with its “specified employee” determination policy, then all payments payable to
the Participant under this Agreement that are deemed as deferred compensation
subject to the requirements of section 409A of the Code shall be postponed for a
period of six (6) months following the Participant’s “separation from service”
with the Company (or any successor thereto) (the “postponed amounts”). The
postponed amounts shall be credited with interest as described in subsection
7(b) below and paid to the Participant in a lump sum within thirty (30) days
after the date that is six (6) months following the Participant’s “separation
from service” with the Company (or any successor thereto). If the Participant
dies during the postponement period, the postponed amounts shall be paid to the
personal representative of the Participant’s estate within sixty (60) days after
Participant’s death.

 

3



--------------------------------------------------------------------------------

(f) Notwithstanding any provision to the contrary herein or in the Plan, if, at
the time the Participant’s Restricted Stock Units vest as described in Section 3
above, the amount of (i) any Restricted Stock Units that is otherwise payable
hereunder plus (ii) any other compensation to the Participant that is taken into
account for purposes of section 162(m) of the Code for the year (“Other
Compensation”) exceeds or is expected to exceed the $1,000,000 limit on
deductible compensation under section 162(m) of the Code (the “Limit”), then
payment of any Restricted Stock Units to the extent (or all of the Restricted
Stock Units if Other Compensation is already or is expected to be over the
Limit) that it plus all Other Compensation is in excess of the Limit shall
automatically be deferred until the date of the Participant’s “separation from
service” under section 409A of the Code, subject to the six-month delay
described in subsection 5(d) above.

6. Dividend Equivalents. Until such time as the Restricted Stock Units vest and
are paid or are forfeited, if any cash dividends are paid with respect to the
Shares, the Company shall pay the Participant, in cash, the amount of the
dividend that would have been distributed if the Restricted Stock Units credited
to the Participant’s Stock Unit Account at the time of the dividend payment were
Shares. The dividend equivalent payment shall be made within thirty (30) days
after the cash dividend is paid with respect to the Shares.

7. Earnings. If vested Restricted Stock Units are not paid within 30 days after
the date such Restricted Stock Units vest, the Company shall credit the cash
value, if any, recorded in the Participant’s Stock Unit Account with earnings
through the date the Restricted Stock Units are paid as if such cash balance of
the Participant’s Stock Unit Account had been invested at a rate equal to the
prime rate published in the Wall Street Journal on the applicable vesting date
of the Restricted Stock Unit.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the Shares, (c) changes in capitalization of the
Company, (d) compliance with section 409A of the Code and (e) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe the grant pursuant to the terms of the Plan, and its decisions shall be
conclusive as to questions arising hereunder.

9. No Employment or Other Rights. This grant shall not confer upon the
Participant any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time. The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.

10. Withholding Tax. All obligations of the Company under this Agreement shall
be subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. The Participant
shall be required to pay to the Company, or make other arrangements satisfactory
to the Company to provide for the payment of, any federal,

 

4



--------------------------------------------------------------------------------

state, local or other taxes that the Company is required to withhold with
respect to the Restricted Stock Units.

11. No Shareholder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a shareholder with respect to Shares.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate or otherwise dispose of the Restricted Stock Units
or any right hereunder, except as provided for in this Agreement, or in the
event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Restricted
Stock Units by notice to the Participant, and the Restricted Stock Units and all
rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries and affiliates. This
Agreement may be assigned by the Company without the Participant’s consent.

13. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without giving effect to the conflicts of laws
provisions thereof.

14. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of General Counsel at Three Radnor Corporate
Center, Suite 300, 100 Matsonford Road, Radnor, PA 19087 and any notice to the
Participant shall be addressed to such Participant at the current address known
by the Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

15. Section 409A of the Code. This Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code. If any payment cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under section 409A of the Code. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment, and if a payment is not made by the
designated payment date under the Agreement, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. In no
event shall the Participant, directly or indirectly, designate the calendar year
of payment.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Participant has placed his or her
signature hereon, effective as of the Date of Grant.

 

Penn Virginia Corporation By:  

 

Name:   Title:  

I hereby accept the grant of Restricted Stock Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement. I hereby
agree that I have received delivery of the Plan prospectus and that all of the
decisions and determinations of the Committee with respect to the Restricted
Stock Units shall be final and binding.

 

 

Participant

 

6